Citation Nr: 1303080	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-37 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to December 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for Travel Board hearing in November 2012; however, he failed to appear, or to provide any explanation for his absence.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704.
 
The issues of entitlement to service connection for breathing problems and muscular pain, and the issue of entitlement to an increased evaluation for bilateral onychomycosis of the finger and toenails, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence is in equipoise as to whether tinnitus is causally related to the Veteran's service.  



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, tinnitus was incurred in-service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist in regards to the claim decided herein, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contends that he has tinnitus due to active military service.  Specifically, he contends that he was exposed to noise as an aircraft mechanic, and for several months as a disc jockey in the Armed Forces Radio and Television Services.  Unfortunately, it is unclear from the available record what ratings the Veteran held, aside from service as an apprentice seaman and seaman second class.  His service treatment records do show service at Naval Air Station San Juan, but they do not reveal any complaints or findings pertaining to tinnitus.

In January 2009 the Veteran indicated that he experienced tinnitus from working on the flight line in service, which involved exposure to loud noises and acoustic trauma.  He reported that hearing protection was not available.  In March 2009 the Veteran reported that he had also been a disc jockey while in service.  

An April 2009 letter from Sanford Dolgin, M.D., a board certified otolaryngologist working with SunCoast ENT Surgical Specialists, indicated that the Veteran had been evaluated regarding noise-induced hearing loss from service.  Dr. Dolgin indicated that following a thorough ear, nose and throat examination, and review of the Veteran's audiogram, that he had determined the Veteran's tinnitus was due to noise-induced trauma while in service. 

In June 2009 the Veteran was afforded a VA audiological examination.  His claims folder was reviewed, and it was observed that service treatment records were not available.  The Veteran reported experiencing tinnitus, and having difficulty in most situations, especially when he was without his hearing aids.  The Veteran reported that in service he worked as an aircraft mechanic, and was exposed to aircraft and flight line noise, including engine and equipment noise.  He also reported that he had worked for four months as a disk jockey for the Armed Forces Radio and Television Service.  The Veteran reported that ear protection was not available in-service.  Occupationally, the appellant reported working as a carpenter for 50 years with significant noise exposure but without ear protection.  Recreationally, the Veteran reported that earlier in life he had hunted without ear protection.  

The Veteran reported that he experienced bilateral tinnitus.  He indicated that it was not always noticeable; however, it was prevalent when he was falling asleep.  The Veteran did not recall the onset date or circumstances of his tinnitus.  He indicated that his tinnitus was recurrent, rather than constant.  He described experiencing tinnitus as ringing in his right ear, and hissing in his left ear.  He was unsure of the frequency and duration of his current tinnitus episodes.  The examiner indicated that he could not resolve the issue of entitlement to service connection for tinnitus without resorting to speculation, in light of the absence of service treatment records, the varying reports of noise exposure in service, and reported occupational noise exposure since service.  

In August 2009 the Veteran indicated his treating physicians never addressed his tinnitus, and because he did not know what tinnitus was he did not volunteer information regarding tinnitus.  The Veteran indicated that his tinnitus had been an ongoing problem since service, and that it continued to affect him.  He explained that he had not always known what it was.  

The record on appeal includes the Veteran's statements of ringing in his ears since service.  The Board finds that the Veteran's statements in regards to his difficulty with ringing and hissing in his ears are both competent and credible.  With respect to the question of competency, ringing in the ears is the kind of condition lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Additionally, the Veteran's statements of ringing in his ears since service are credible.  Although the Veteran has reported his tinnitus as beginning at different times, this is not inconsistent when considered in light of his explanation that he did not originally understand that tinnitus referred to a ringing in the ears.  The Veteran's reported medical history, in combination with Dr. Dolgin's private medical opinion regarding reported in service noise exposure causing tinnitus, in this case, is found to hold more probative weight than the VA examiner's opinion that he could resolve the question without resort to speculation.

As the evidence is at least in equipoise regarding the etiology of the appellant's tinnitus, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  38 U.S.C.A. § 5107(b).  Consequently, entitlement to service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss caused by noise incurred in service.  His contentions regarding noise exposure are as discussed above.  

A review of the available service treatment records reveals no complaints, findings or diagnoses of a hearing loss.  

An August 1949 VA examination did not diagnose a hearing loss.

April 2009 private audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
40
30
35
45
60
LEFT
30
35
40
50
60

The corresponding private opinion indicated that the Veteran's sensorineural hearing loss was due to noise-induced trauma while in service.  That opinion, however, did not have the benefit of claims folder review.  

There is a June 2009 VA audiological examination, wherein the examiner reviewed the Veteran's private audiogram, as well as a December 2008 audiogram from the VA electronic medical records system.  The examiner stated, however, that the service treatment records were not available.  As service treatment records are in the claims file further development is in order.  

The Board also observes that the Veteran has specifically indicated that he received treatment for a hearing loss from James A. Haley VA Medical Center and VA outpatient clinic in Brooksville, Florida.  As such, remand to obtain such outstanding VA treatment records is necessary.  38 U.S.C.A. § 5103A.  

In light of the above, another VA examination would be of assistance to the Board and should be provided.  The examiner should address the nature, extent, and etiology of the Veteran's bilateral hearing loss in light of the credible assertions regarding in-service noise exposure.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder all VA treatment records, to include from James Haley Hospital and VA outpatient clinic in Brooksville, Florida, and in particular, any record of treatment for, or evaluation of the Veteran's bilateral hearing loss.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA audiological examination.  The claims folder and access to Virtual VA must be provided to and reviewed by the examiner prior to the conduct of any requested study.  The examiner should specifically accept as true the Veteran's statements regarding in-service noise exposure.  The examiner must also accept as true the appellant's report that he worked in construction for 50 years where he was exposed to significant noise without hearing protection.  The examination must include audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's in-service noise exposure, including as an aircraft mechanic and disc jockey, as well as his 50 years of postservice noise exposure in construction.  The examiner must then opine whether it is at least as likely as not that any current bilateral hearing loss is related to service.  A rationale should be provided for any opinion.  

4.  The Veteran is to be advised in writing that it is his responsibility to report for any VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  Thereafter, review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed.  Review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once. 

6.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the claim of entitlement to service connection for hearing loss remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


